Journal Entry
THE PRIOR JOURNAL ENTRY AND OPINION OF THIS COURT RELEASED ON OCTOBER 14, 1999 CONTAINED AN INCORRECT LOWER COURT CASE NUMBER ON THE COVER PAGE. THE NUMBER IS CORRECTED TO READ "COMMON PLEAS COURT CASE NO. CV-306660." IT IS HEREBY ORDERED THAT SAID JOURNAL ENTRY AND OPINON BE AMENDED NUNC PRO TUNG TO CORRECT THE LOWER COURT CASE NUMBER ON THE COVER PAGE. IT IS FURTHER ORDERED THAT, AS SO AMENDED, SAID JOURNAL ENTRY AND OPINION SHALL STAND IN FULL FORCE AND EFFECT IN ALL ITS PARTICULARS. THE CORRECTED ENTRY IS ATTACHED.
Presiding Judge JAMES M. PORTER, Concurs.
Judge PATRICIA A. BLACKMON, Concurs.
  ________________________ Judge TERRENCE O'DONNELL